Citation Nr: 0713534	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


ISSUES

1.  Entitlement to service connection for heart condition, 
including as secondary to service-connected tuberculosis.

2.  Entitlement to service connection for kidney condition, 
including as secondary to service-connected tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from April to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDING OF FACT

The record contains no documented complaints of or treatment 
for kidney or heart disease until more than 40 years after 
the veteran's separation from service; and no competent 
medical evidence that links these disorders to service or to 
the veteran's service-connected tuberculosis disability.  


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  A heart disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for kidney and heart 
disease, including as secondary to his service-connected 
tuberculosis disability, which is currently evaluated at 0 
percent.  He is not service-connected for any other disorder.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may also be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to codify the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen, which relates to secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Medical records confirm current diagnoses of chronic renal 
failure and coronary artery disease/congestive heart failure; 
however, the evidence does not support a finding that the 
veteran's heart or kidney disease was incurred in or 
aggravated by service.  Service medical records contain no 
evidence of any complaints of or treatment for heart or 
kidney problems during service or within the year thereafter.  
In fact, the record contains no evidence of a heart condition 
until April 1995, and no evidence of any renal abnormality 
prior to March 1999.  The record also contains no competent 
medical evidence that suggests that the veteran's heart or 
kidney disease was incurred in or aggravated by service.  
Accordingly, service connection for kidney disease, and 
service connection for heart disease, must be denied.  38 
C.F.R. § 3.303; see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(2)(where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  

In addition to the lack of evidence supporting service 
connection on a direct basis, the record contains no 
competent medical evidence that links the veteran's heart or 
renal disease to his service-connected tuberculosis.  In 
fact, treatment records dating from August 1999 reflect that 
the veteran's end stage renal disease is "secondary to 
diabetes mellitus & hypertension."  Compensation and pension 
examination done in April 2003 also found no link between the 
veteran's current heart and kidney diseases and his service-
connected tuberculosis disability.  According to the 
examiner, the veteran's "heart and kidney problem are 
unrelated to [his] diagnosis of TB [tuberculosis]."  The 
record contains no competent medical evidence to the 
contrary.  Espiritu, 2 Vet. App. 492.  Based on the evidence 
of record, service connection for kidney disease secondary to 
service-connected tuberculosis, and for heart disease 
secondary to service-connected tuberculosis, must also be 
denied.  38 C.F.R. § 3.310.

The Board has considered the doctrine of reasonable doubt, 
but for the above reasons finds it to be inapplicable as the 
record does not show an approximate balance of negative and 
positive evidence on the merits.  38 C.F.R. § 3.102.  

With respect to VA's duty to notify, in correspondence dated 
in February 2003 and March 2005, VA satisfied its duty under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  In reaching this conclusion, the Board notes that in 
both letters, the RO advised the veteran of the criteria 
required for direct service connection.  Further, in the 
March 2005 letter, the RO explained the criteria requried for 
secondary service connection.  To date, VA has not notified 
the veteran of the recent amendment to 38 C.F.R. § 3.310 that 
provides for the award of secondary service connection based 
on aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744 (Sept. 
7, 2006).  Because the amendment merely codifies the Court's 
decision in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
the principle of which he was advised by the RO in the March 
2005 letter, he is not prejudiced.  

Further, it is unclear whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence because VA's correspondence informed 
him to send any medical reports and treatment records 
pertinent to his claimed conditions to VA.  In addition, the 
March 2005 letter was followed by the RO's July 2005 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1334 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

As to the duty to assist, VA has done everything reasonably 
possible to assist the veteran with respect the claims 
decided herein.  Service medical records and post-service 
medical records have been associated with the claims file and 
the veteran was afforded a VA examination in connection with 
the claim.  All identified and available treatment records 
have been secured.  


ORDER

Service connection for heart condition is denied.

Service connection for kidney condition is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


